PER CURIAM.
An indictment in four counts was found against appellant and others, charging, in the first count, a conspiracy to counterfeit Federal Reserve Bank notes; in the second, counterfeiting the same; in the third, possession of counterfeit plates; and, in the fourth, printing “parts of an obligation of the United States, that is to say,” impressions of the reverse side of a $20 Federal Reserve note. Upon a plea of guilty as charged in the fourth count, a nolle prosequi was entered as to the other three counts which set out in haee verba the reverse side of a Federal Reserve note of the same denomination as that referred to in the fourth count. The various offenses are alleged to have occurred on the same date. This appeal was taken from an order of the District Court. discharging the writ of habeas corpus which had been issued upon appellant’s petition, and remanding him to custody.
It may be assumed that the fourth count, which it is apparent was based on 18 USCA § 264, was subject to demurrer on the ground that it did not with sufficient definiteness and certainty describe the Federal Reserve note; but we are of opinion that it was not void, or so defective as that appellant could not plead it in bar of a subsequent prosecution. A bill of particulars, if in view of the other substantive counts one was needed, would have enabled appellant to prepare his defense. So we think that any defect in the indictment was cured after verdict. 28 USCA § 391.
The judgment is affirmed.